Citation Nr: 1111594	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  He died in April 2008.  The appellant is the funeral director of the funeral home which provided the Veteran's burial services.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant requested a videoconference hearing at the RO in October 2009.  In December 2009, the appellant withdrew his request for such hearing.  His hearing request, therefore, is withdrawn.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

2.  There was no claim for compensation or pension pending at the time of the Veteran's death.

3.  The Veteran did not serve during a period of war.

4.  The Veteran was not discharged or released from active service for a disability that was incurred or aggravated in the line of duty.

5.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.



CONCLUSION OF LAW

The claim for payment of nonservice-connected burial benefits is without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
As an initial matter, 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159(b) impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, it would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim, at this juncture.

II.  Analysis

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  The Veteran was considered a "veteran" for VA purposes and was considered eligible for burial in a national cemetery.  38 C.F.R. § 38.620(a).  

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  As in this case, claims for such burial benefits may be executed by the funeral director, if he provided the services.  38 C.F.R. § 3.1601(a)(2)(i).

If a veteran's death is not service-connected, as in this case, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Finally,  if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

In the instant case, the record discloses that the Veteran died in April 2008 of a bicycle injury.  

The record also reflects that the Veteran was not, at the time of his death, in receipt of VA service-connected or nonservice-connected benefits.  There is no evidence that the Veteran had a pending claim for VA benefits at the time of death.  The Veteran did not serve during a period of war.  Further, it is not shown that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  Nor did the Veteran die while admitted to a VA facility or while traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.

It is undisputed that the requirements for VA burial allowance have not been met under 38 C.F.R. § 1600(b), (c) or 38 C.F.R. § 3.1605; and entitlement to such benefits is barred as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for nonservice-connected burial benefits is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


